Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1, 2, 15 does not fall within at least one of the four categories of patent eligible subject matter because the system includes “a gateway network interface device”. The recited “device” language fails to disclaim transitory media and is being considered as software per se.  The Specification fails to provide a definition of “gateway network interface device” that excludes transitory propagating signals, and the term “device” does not itself exclude signals any more than the previously recited “media.”  Thus, the recited “gateway network interface device” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien et al., United States Patent Publication 20170303846 A1).
Claim 1:
	O’Brien discloses:
An information handling system of a gateway operating a high-value data integration system comprising:
a gateway network interface device of an enterprise network receiving a sensor reading from one of a plurality of Internet of Things (IoT) sensors communicatively coupled to the gateway (see paragraphs [0016] and [0071]). O’Brien teaches receiving a sensor reading a device coupled to the gateway;
the gateway network interface device receiving, from a remote data control center, a high-value data model including a model field value matching a metadata descriptor associated with the sensor reading, and a valuation score associated with a business use case (see paragraphs [0020] and [0021]). O’Brien teaches receiving a model including model field value matching metadata descriptor associated with the sensor reading. The model are associated with scores or numeric values to identify the use;
the gateway network interface device receiving, from the remote data control center, a data access catalog associating the business use case with a first client of the enterprise network who is not subscribed to receive the sensor reading (see paragraph [0021]). O’Brien teaches receiving the remote sensor data and using a catalog associated with the use of detecting health conditions and determining a first client of the network who is not subscribed to receive the sensor data;
a processor identifying the first client as a recommended recipient (see paragraph [0021]). O’Brien teaches identifying a first client to receive the sensor data; and
the gateway network interface device transmitting the sensor reading to the recommended recipient if the valuation score associated with the business use case within the high-value data model meets a high-value data threshold value (see paragraph [0021]). O’Brien teaches transmitting the sensor reading to the recommended recipient if the score or value associated with the business use meets the threshold value.

Claim 3:
	
wherein the business use case describes improving accuracy of a determination made based on a plurality of previously recorded readings from at least a portion of the plurality of IoT sensors (see paragraph [0071]). O’Brien teaches improving accuracy of a determination mad based on previous reading of the sensors.

Claim 4:
	O’Brien discloses:
wherein the business use case describes narrowing transmission of sensor readings between a first IoT sensor and a second IoT sensor, both within the plurality of IoT sensors, to sensor readings upon which the second IoT sensor may act (see paragraph [0071]). O’Brien teaches based on the purpose of the reading, being more specific and narrowing of the sensor readings between sensors. 

Claim 6:
	O’Brien discloses:
wherein the business use case describes analysis of the sensor reading by a specifically identified application (see paragraph [0027]). O’Brien teaches describing a specific application to read the sensor data.

Claim 8:
	Claim 8 is interpreted and rejected for the same reasons as the method of claim 1. 

Claim 9:
	O’Brien discloses:
wherein the model field value identifies a class of IoT sensors to which the one of a plurality of IoT sensors belongs (see paragraphs [0016] and [0017]). O’Brien teaches the model field value identifies the type of sensor. 

Claim 10:
	O’Brien discloses:
wherein the model field value identifies the gateway (see paragraph [0063]). O’Brien discloses the field identifies the gateway.

Claim 15:
	O’Brien discloses:
An information handling system of a gateway operating a high-value data integration system comprising:
a gateway network interface device of an enterprise network receiving a sensor reading from one of a plurality of Internet of Things (IoT) sensors communicatively coupled to the gateway (see paragraphs [0016] and [0071]). O’Brien teaches receiving a sensor reading a device coupled to the gateway;
the gateway network interface device receiving, from a remote data control center, a high-value data model including a model field value matching one of a plurality of metadata descriptors associated with the sensor reading, and a valuation score (see paragraphs [0020] and [0021]). O’Brien teaches receiving a model including model field value matching metadata descriptor associated with the sensor reading. The model are associated with scores or numeric values to identify the use;
the gateway network interface device receiving, from a remote export client database, a client subscription record associating a client of the enterprise network with one or more sensor reading subscription descriptors matching the plurality of metadata descriptors associated with the sensor reading (see paragraph [0042]). O’Brien teaches receiving the remote sensor data and using the data to identify the subscribed user of the sensor data;
a processor identifying the first client as the subscribing recipient (see paragraph [0021]). O’Brien teaches identifying a first client to receive the sensor data; and
the gateway network interface device transmitting the sensor reading to the subscribing recipient if the valuation score within the high-value data model meets a low-value data threshold value (see paragraph [0021]). O’Brien teaches transmitting the sensor reading to the subscribing recipient if the score or value associated with the business use meets the threshold value.

Claim 16:
	
wherein the data model descriptor identifies a specific IoT sensor device (see paragraphs [0016] and [0017]). O’Brien teaches the model field value identifies the type of sensor. 

Claim 17:
	O’Brien discloses:
wherein the data model descriptor identifies a specific type of sensor reading (see paragraphs [0016] and [0017]). O’Brien teaches the model field descriptor identifies the sensor data from the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Hamm et al., United States Patent Publication 2011/0074587 A1 (hereinafter “Hamm”).
Claim 2:
	O’Brien fails to expressly disclose record of the subscribers to the sensor data.

	Hamm discloses:
the processor identifying a subsequent client as a subscribing recipient based on a client subscription record received from a remote export client database; and the gateway network interface device transmitting the sensor reading to the subscribing recipient if the valuation score within the high-value data model meets a low-value data threshold value (see paragraphs [0032] and [0033]). Hamm discloses identifying a list of subscribers to receive the sensor data and if the user matches the list then the sensor data is exported to the user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include a record of subscribers to sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 7:
	O’Brien fails to expressly disclose record of the subscribers to the sensor data.

	Hamm discloses:
the high-value data model including an access restriction requirement; and the processor transforming the sensor reading to comply with the access restriction requirement prior to publication of the sensor reading to the recommended recipient (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 12:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
the high-value data model including an access restriction requirement; and the processor transforming the sensor reading to comply with the access restriction requirement prior to publication of the sensor reading to the recommended recipient (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 13:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement is a method of encryption (see paragraph [0070]). Hamm discloses an access restriction requirement that makes the sensor data no longer available once the requirement is not being met.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 14:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement includes requiring a valid username and a password (see paragraph [0025]). Hamm discloses an access restriction requirement may require the user to be authenticate before sensor data is made available to them.



Claim 19:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
the high-value data model including an access restriction requirement; and the processor transforming the sensor reading to comply with the access restriction requirement prior to publication of the sensor reading to the recommended recipient (see paragraphs [0058] and [0059]). Hamm discloses an access restriction requirement and transforming the data if the user does or doesn’t comply with the access restriction.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claim 20:
	O’Brien fails to expressly disclose access restrictions to the sensor data.

	Hamm discloses:
wherein the access restriction requirement includes allowing access based on a MAC address of the gateway (see paragraph [0070]). Hamm discloses an access restriction requirement being an address and being based on a location.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include an access restriction for the sensor data for the purpose of securing the sensor data, as taught by Hamm.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Gorinevsky et al., United States Patent Publication 2006/0259217 A1 (hereinafter “Gorinevsky”).
Claim 5:
	O’Brien fails to expressly disclose identifying performing maintenance upon or repairing a defective sensor.

	Gorinevsky discloses:
wherein the business use case describes identifying, performing maintenance upon, or repairing a defective one of the plurality of IoT sensors (see paragraph [0032]). Gorinevsky discloses retrieving sensor data and determining that repairs are needed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include identifying performing maintenance upon or repairing a defective sensor for the purpose of efficiently maintaining sensors, as taught by Gorinevsky.

Claim 11:
	O’Brien fails to expressly disclose identifying performing maintenance upon or repairing a defective sensor.

	Gorinevsky discloses:
wherein the business use case describes identifying, performing maintenance upon, or repairing a defective one of the plurality of IoT sensors (see paragraph [0032]). Gorinevsky discloses retrieving sensor data and determining that repairs are needed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify O’Brien to include identifying performing maintenance upon or repairing a defective sensor for the purpose of efficiently maintaining sensors, as taught by Gorinevsky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/30/21